DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 refers to “the wheel” and discusses it with respect to “the distal end support mechanism” but the only wheel mentioned in claim 1 is the “auxiliary wheel” which part of the “auxiliary leg unit” rather than “the distal end support mechanism.”  Clarification is required regarding the wheel and if it is the same wheel from claim 1 or a different wheel (such as 184).
Each of claims 2, and 4-6 discuss certain operations or uses of the system but no controller or other such structure is recited to actually carry out the operations.  These 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,027,303 to Voegeli.
Regarding claim 1 Voegeli discloses a conveyance apparatus comprising: a fork unit (see figure 1 and 64); a lift unit (16) configured to drive the fork unit upward and downward; a movable cart unit (14) configured to support the lift unit and be movable on a traveling surface by driving a drive wheel (22); an auxiliary leg unit (20) provided for the movable cart unit, the auxiliary leg unit being movable along a longitudinal direction of the fork unit and having an auxiliary wheel (28) a position of which is changeable relative to the movable cart unit (compare figures 1 and 2); and a distal end support 
Regarding claims 2 and 4-6 Voegeli is capable of performing the claimed functions and thus reads on the claims.  See MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voegeli.
Voegeli discloses all the limitations of the claims except the auxiliary leg unit includes a brake mechanism that stops a rotation of the auxiliary wheel and an acquisition unit configured to acquire anterior information indicative of an anterior state of the fork unit; and a movement control unit configured to control movement of the movable cart unit based on the anterior information.
That it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Voegeli to include the auxiliary leg unit includes a brake mechanism that stops a rotation of the auxiliary wheel and an acquisition unit .

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the detections units and control units working together to control the auxiliary wheel and the distal end support mechanism to achieve the various tasks differentiates the claims from the prior art when considered in combination with the other limitations of the claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0042068 shows a system with various deployable supports to facilitate loading and unloading as well as moving to and from the back of a truck.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619